Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2016/0141522, cited on Applicants information disclosure statement, filed on 2/18/22).
Claims 1-5, 7 and 9: Ma et al. teaches organic electroluminescent materials and devices.  The claimed compounds are comprised of a ligand LA having formula 1 (claim 1 of Ma et al.) which is claimed in the same manner of Formula 1 with variables Y1-Y6 being equal to C, L1 is N, L2 is equal to C, variable Z1 being equal to O or S (variable X of Ma et al.), Y7-Y10 being equal to C or N (Z1-Z4 of Ma et al.), and two adjacent Y7-Y10 variables forming the structure 
    PNG
    media_image1.png
    97
    138
    media_image1.png
    Greyscale
, which reads on Formula II of claim 1 with variable Z2 equal to CRR’ (CR5R6 of Ma et al.), and Y11-Y14 being equal to C or N (Z5-Z8 of Ma et al.).  Additionally, Ma et al. claims ligands which satisfy provisos (1) and (3) of claim 1.  For example, ligands L42 through A286 have at least one RA group equal to an alkyl group, which satisfies proviso (1).  Additionally, at least ligands L284-L286 satisfy proviso (3) in that at least one of Y1-Y10 is N.  Additionally, ligand L42, as one example, anticipates claims 2 and 4 and Ma et al. explicitly teaches iridium complexes are preferred, thereby anticipating claim 3 (claim 13 of Ma et al.).  Ligand LA393 anticipates claim 5 in that at least one of Y1-Y4 or at least one of Y11- Y14 is equal to N and claim 7 in that Y7-Y10 are equal to C.  Ligand LA393 also has variables Z1 and Z2 para to each other, thereby anticipating claim 9.
Claim 10: As one example, ligand LA374 anticipates the first ligand recited in claim 10.
Claim 12: Claim 15 of Ma et al. is drawn to heteroleptic iridium complexes of the formula Ir(LAi)(LBj), which includes any one of the ligands LA1-LA508 and any one of ligand LB1-LB225.  These ligands anticipate formula of claim 12 with variable M equal to Ir, variables x and y equal to 1, and variable z equal to 0.
Claim 13: Ligand LB1-LB225 include those which anticipate those recited in claim 13.
Claim 14: As one example, ligand LB1 of Ma et al. is the same as ligand LB161 of claim 14, thereby anticipating claim 14.
Claim 15: Claim 16 of Ma et al. is drawn to organic light emitting devices and is claimed in the same manner as claim 15 of the instant application.  The rejection of claim 1 is also wholly incorporated in the rejection of claim 15. 
Claims 16-18: Claims 18, 20 and 21 of Ma et al. anticipate claims 16-18 of the instant application, respectively. 
Claim 19: Ma et al. teaches that the organic electroluminescent devices are employed in consumer products, thereby anticipating claim 19 (paragraphs 0030 and 0051).
Claim 20: Claim 23 of Ma et al. is drawn to a formulation which anticipates claim 20.

Allowable Subject Matter
Claims 6, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Ma et al. only teaches complexes of formula I of claim 1 wherein variable Z2 is CRR’.  There is no teaching or suggestion to prepare complexes in which variable Z2 is equal to O, which is a required limitation in claims 6, 22 and 23. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766